Case 2:17-cv-00577-JRG Document 353 Filed 04/10/19 Page 1 of 10 PageID #: 22614




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

  INTELLECTUAL VENTURES I LLC,

        Plaintiff,                      Civil Action No. 2:17-cv-00577-JRG

        v.                              JURY TRIAL DEMANDED

  T-MOBILE USA, INC., T-MOBILE US,
  INC., ERICSSON INC., and
  TELEFONAKTIEBOLAGET LM
  ERICSSON,

        Defendants.



             PLAINTIFF INTELLECTUAL VENTURES I LLC’S MOTION FOR
                  SUPPLEMENTAL DAMAGES, ONGOING ROYALTY,
                 PRE- AND POST-JUDGMENT INTEREST, AND COSTS
Case 2:17-cv-00577-JRG Document 353 Filed 04/10/19 Page 2 of 10 PageID #: 22615




 I.        INTRODUCTION

           On February 8, 2019, the jury in this case found that T-Mobile USA, Inc. and T-Mobile

 US, Inc. (collectively “T-Mobile”), and Ericsson Inc. and Telefonaktiebolaget LM Ericsson

 (collectively “Ericsson”) (all collectively “Defendants”) infringed at least one of Intellectual

 Ventures I LLC’s (“IV”) patents-in-suit1 and that all of the patents-in-suit are not invalid. D.I.

 320 (verdict form) at 3-4. The jury awarded $34 million as damages for T-Mobile’s

 infringement and $9 million as damages for Ericsson’s infringement, for infringement up to the

 start of trial (February 4, 2019). Id. at 6; Feb. 5, 2019 PM Public Trial Tr. at 187:19-24. The

 jury’s award represents an implied royalty rate of $         per LTE subscriber per month for

 T-Mobile’s infringement, and          % of infrastructure sales for Ericsson’s infringement. See

 Apr. 8, 2019 Declaration of Walter Bratic (“Bratic Decl.”) (filed herewith) ¶¶ 6-7. The Court

 entered final judgment on March 7, 2019. D.I. 343.

           IV now respectfully requests that the Court award: (1) supplemental damages for

 infringing use between the beginning of trial and the entry of judgment, (2) an ongoing royalty

 from the entry of judgment until the patents-in-suit expire, (3) prejudgment interest, compounded

 monthly, based on the prime rate, (4) post-judgment interest at the prevailing rate under 28

 U.S.C. § 1961, and (5) costs under 28 U.S.C. § 1920.

 II.       ARGUMENT AND AUTHORITIES

           A.     The Court Should Award IV Supplemental Damages and an Ongoing
                  Royalty

           Because Mr. Bratic presented damages calculations that only covered the period up until

 the first day of trial, the Court should award to IV supplemental damages from the first day of



 1
     The patents-in-suit are U.S. Patent Nos. 6,628,629, 7,412,517, and RE46,206.

                                                   1
Case 2:17-cv-00577-JRG Document 353 Filed 04/10/19 Page 3 of 10 PageID #: 22616




 trial up to the entry of judgment. Feb. 5, 2019 PM Sealed Trial Tr. at 187:19-24. As this Court

 has observed, “[a] patentee is entitled to damages for the entire period of infringement and

 should therefore be awarded supplemental damages for any periods of infringement not covered

 by the jury verdict.” Datatreasury Corp. v. Wells Fargo & Co., No. 2:06-cv-72 DF, 2011 WL

 8810604, at *5 (E.D. Tex. Aug. 2, 2011). “A failure to award such damages would grant an

 infringer a windfall by enabling it to infringe without compensating a patentee for the period of

 time between the jury’s verdict and the judgment.” Nat’l Instruments Corp. v. Mathworks, Inc.,

 No. 2:01-cv-11-TJW, 2003 WL 24049230, at *4 (E.D. Tex. June 23, 2003).

        Furthermore, IV also requests that the Court award ongoing royalties at the jury’s implied

 royalty rates for time between the entry of judgment (March 7, 2019) until the expiration of the

 patents (July 9, 2019). Failure to do so would similarly constitute an improper “windfall” for

 Defendants, as they have not indicated they will cease infringement, and IV has not sought an

 injunction for the remaining term of the patents. See Paice LLC v. Toyota Motor Corp., 504 F.3d

 1293, 1314 (Fed. Cir. 2007) (“awarding an ongoing royalty for patent infringement in lieu of an

 injunction may be appropriate”).

        More specifically, based on Mr. Bratic’s supplemental calculations submitted herewith,

 IV requests that the Court award $4,659,160 from T-Mobile and $534,554 from Ericsson as

 supplemental damages and an ongoing royalty based on the jury’s implied royalty rates for

 infringement between the start of trial and entry of judgment (as to supplemental damages) and

 between entry of judgment and the expiration of the patents-in-suit (as to an ongoing royalty).

 See Bratic Decl. ¶¶ 6-7 & Ex. 2; see also, e.g., SynQor, Inc. v. Artesyn Techs., Inc., 709 F.3d

 1365, 1384, 1386 (Fed. Cir. 2013) (affirming judgment of district court that included

 supplemental damages and noting that “the amount of supplemental damages following a jury



                                                  2
Case 2:17-cv-00577-JRG Document 353 Filed 04/10/19 Page 4 of 10 PageID #: 22617




 verdict ‘is a matter committed to the sound discretion of the district court’”) (quoting Amado v.

 Microsoft Corp., 517 F.3d 1353, 1362 n.2 (Fed. Cir. 2008)).

        B.      The Court Should Award IV Pre-Judgment Interest

        “[P]rejudgment interest should be awarded under § 284 absent some justification for

 withholding such award.” Gen. Motors Corp. v. Devex Corp., 461 U.S. 648, 657 (1983). The

 purpose of awarding prejudgment interest is to “ensure that the patent owner is placed in as good

 a position as he would have been in had the infringer entered into a reasonable royalty

 agreement.” Id. at 655. Accordingly, the Court should award IV pre-judgment interest covering

 the period of infringement through the date of final judgment. See, e.g., Imperium IP Holdings

 (Cayman), Ltd. v. Samsung Elecs. Co., Ltd., No. 4:14-CV-00371, 2017 WL 1716589, at *4 (E.D.

 Tex. Apr. 27, 2017) (awarding pre-judgment interest).

        Mr. Bratic’s calculations of pre-judgment interest compound the prime rate on a monthly

 basis, utilizing the midpoint convention. See Bratic Decl. ¶ 9 & Ex. 3; Z4 Techs., Inc. v.

 Microsoft Corp., 2006 WL 2401099, at *27 (E.D. Tex. Aug. 18, 2006). IV is thus entitled to

 pre-judgment interest of (1) $3,161,758 for the $34 million in damages awarded by the jury for

 T-Mobile’s infringement and (2) $1,283,530 for the $9 million in damages awarded by the jury

 for Ericsson’s infringement. See Bratic Decl. ¶ 9 & Ex. 3.

        C.      IV is Entitled to Post-Judgment Interest

        IV is entitled to post-judgment interest under 28 U.S.C. § 1961, as calculated from the

 date that judgment is entered. See, e.g., Saint Lawrence Commc’ns LLC v. Motorola Mobility

 LLC, No. 2:15-CV-351-JRG, 2017 WL 6268735, at *6 (E.D. Tex. Dec. 8, 2017) (awarding pre-

 judgment interest, post-judgment interest, taxable costs, and supplemental damages). Under 28

 U.S.C. § 1961, interest is computed daily, at a rate equal to the weekly average one-year constant

 maturity Treasury yield, as published by the Federal Reserve System, for the calendar week

                                                  3
Case 2:17-cv-00577-JRG Document 353 Filed 04/10/19 Page 5 of 10 PageID #: 22618




 before the date of judgment, and must be compounded annually. Mr. Bratic has calculated post-

 judgment interest based on these criteria. See Bratic Decl. ¶ 9 & Ex. 3. As such, IV respectfully

 requests that the Court award $5,600 per day from T-Mobile and $1,550 per day from Ericsson

 in post-judgment interest. See id.

        D.      The Court Should Tax Costs in Favor of IV

        Because IV is the prevailing party, it has a right to appropriate costs under 28 U.S.C.

 § 1920. IV’s Bill of Costs is submitted as Exhibit B in support hereof, following discussions

 between the parties held pursuant to Local Rule LR-CV54(b). IV and Defendants are agreed as

 to all categories of costs but for two. IV’s Unopposed Costs total $119,302.20.

        First, Defendants contest IV’s submitted cost relating to “graphics team trial work,” in

 the amount of $69,372.25. See Ex. C. This cost is appropriately taxable to Defendants, and the

 amount of IV’s expenditure is reasonable—as indeed this Court has previously found. In

 Smartflash LLC v. Apple Inc., this Court awarded costs for graphics expenditures in excess of

 $470,000, almost seven times the amount that IV now seeks. See No. 6:13-cv-00447-JRG, D.I.

 668 (E.D. Tex. Dec. 20, 2018) at 7-9. In this case, as in Smartflash, IV’s “demonstratives were

 exemplifications of record evidence, the parties agreed to and did exchange daily demonstratives,

 the Court acknowledged the parties’ agreement and provided instructions for the use of

 demonstratives, and [Defendants] also used electronic demonstratives.” Id. at 8. The Court

 should follow the same course here as in Smartflash, and award IV its costs.

        Second, Defendants contest IV’s submitted cost in the amount of $1,312.38 relating to

 copies made in preparation for the deposition of Defendants’ non-infringement expert Dr.

 Wicker. See Ex. D. IV received Dr. Wicker’s report on October 31, and his deposition was

 scheduled November 8, in Ithaca, New York—a location in which no party has an office.

 Accordingly, in light of the compressed timeframe, to effectively prepare for Dr. Wicker’s
                                                 4
Case 2:17-cv-00577-JRG Document 353 Filed 04/10/19 Page 6 of 10 PageID #: 22619




 deposition IV had little choice but to print the entirety of his 474-page report and all 57 exhibits

 thereto. IV has agreed not to ask Defendants to reimburse IV for all five copy sets, and limits its

 request to three. IV also has agreed not to require Defendants to reimburse IV for printing the

 report in color, and submits its cost request based on the price for black-and-white copies. Given

 the critical importance of Dr. Wicker’s non-infringement opinions to Defendants’ case, IV has

 accordingly demonstrated that these costs were reasonably necessary, and the Court should

 award them accordingly to IV.

 III.   CONCLUSION

        For the reasons stated above, IV asks the Court to award: (1) supplemental damages and

 ongoing royalties in the amount of award $4,659,160 from T-Mobile and $534,554 from

 Ericsson as supplemental damages and an ongoing royalty; (2) pre-judgment interest of

 $3,161,758 for the $34 million in damages awarded by the jury for T-Mobile’s infringement and

 $1,283,530 for the $9 million in damages awarded by the jury for Ericsson’s infringement,

 (3) post-judgment interest of $5600 per day from T-Mobile and $1,550 per day from Ericsson

 under 28 U.S.C § 1961, and (4) the costs detailed in Exhibit B under 28 U.S.C. § 1920.




                                                   5
Case 2:17-cv-00577-JRG Document 353 Filed 04/10/19 Page 7 of 10 PageID #: 22620




  DATED: April 8, 2019                     Respectfully submitted,



                                           /s/Martin J. Black___________________
                                           Martin J. Black – LEAD ATTORNEY
                                           Pennsylvania Bar No. 54319
                                           Kevin M. Flannery (pro hac vice)
                                           Pennsylvania Bar No. 62593
                                           DECHERT LLP
                                           Cira Centre
                                           2929 Arch Street
                                           Philadelphia, PA 19104
                                           Tel: (215) 994-4000
                                           Fax: (215) 994-2222
                                           martin.black@dechert.com
                                           kevin.flannery@dechert.com

                                           Justin F. Boyce (pro hac vice)
                                           California Bar No. 181488
                                           DECHERT LLP
                                           2440 W. El Camino Real, Suite 700
                                           Mountain View, CA 94040-1499
                                           Tel: (650) 813-4800
                                           Fax: (650) 813-4848
                                           justin.boyce@dechert.com

                                           T. John Ward Jr.
                                           Texas Bar No. 00794818
                                           Andrea L. Fair
                                           Texas Bar Number 24078488
                                           Claire Abernathy Henry
                                           Texas Bar No. 24053063
                                           WARD, SMITH & HILL, PLLC
                                           1507 Bill Owens Pkwy.
                                           Longview, TX 75604
                                           Tel: (903) 757-6400
                                           Fax: (903) 757-2323
                                           jw@wsfirm.com
                                           andrea@wsfirm.com
                                           claire@wsfirm.com

                                           Counsel for Plaintiff Intellectual Ventures I
                                           LLC




                                       6
Case 2:17-cv-00577-JRG Document 353 Filed 04/10/19 Page 8 of 10 PageID #: 22621




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing document was served via e-

 mail, in accordance with Local Rule CV-5(d) on April 8, 2019 on the following counsel of record:

        R. Adam Lauridsen
        Justina K. Sessions
        Keker, Van Nest & Peters LLP
        633 Battery Street
        San Francisco, CA 94111
        alauridsen@keker.com
        jsessions@keker.com

        Asim M. Bhansali
        Kate Lazarus
        Kwun Bhansali Lazarus LLP
        555 Montgomery Street, Suite 750
        San Francisco, California 94111
        KBLTMUSIV@kblfirm.com

        Josh A. Krevitt
        GIBSON, DUNN & CRUTCHER LLP
        200 Park Avenue, 47th Floor
        New York, New York 10166
        GDC-T-Mobile-IV3-95@gibsondunn.com


        Matthew D. McGill
        GIBSON, DUNN & CRUTCHER LLP
        1050 Connecticut Ave NW
        Washington, D.C. 20036
        GDC-T-Mobile-IV3-95@gibsondunn.com

        Stuart M. Rosenberg
        GIBSON, DUNN & CRUTCHER LLP
        1881 Page Mill Road
        Palo Alto, CA 94304-1211
        GDC-T-Mobile-IV3-95@gibsondunn.com



        Attorneys for T-Mobile USA Inc. and T-Mobile US Inc.




                                                7
Case 2:17-cv-00577-JRG Document 353 Filed 04/10/19 Page 9 of 10 PageID #: 22622




       Douglas M. Kubehl
       Jonathan B. Rubenstein
       Melissa L. Butler
       Jeffrey S. Becker
       Megan V. LaDriere
       Steven T. Jugle
       Harrison G. Rich
       Johnson K. Kuncheria
       Bryan D. Parrish
       BAKER BOTTS L.L.P.
       2001 Ross Avenue
       Dallas, Texas 75201
       BBEDTXIVEricssonInternal@BakerBotts.com

       Melissa R. Smith
       GILLAM & SMITH, LLP
       303 South Washington Avenue
       Marshall, TX 75670
       melissa@gillamsmithlaw.com

       Attorneys for T-Mobile USA Inc.,
       T-Mobile US Inc., Ericsson, Inc. and
       Telefonaktiebolaget LM Ericsson
                                                  /s/ Laura E. Fleming
                                                  Laura E. Fleming




                                              8
Case 2:17-cv-00577-JRG Document 353 Filed 04/10/19 Page 10 of 10 PageID #: 22623




                              CERTIFICATE OF CONFERENCE


        Per Local Rule CV-7(h)-(i), counsel for Intellectual Ventures and counsel for

 Defendants conferred via email and teleconference on from April 3 to April 8, 2019. Kevin

 Flannery, Joseph Abraham, and Andrea Fair participated on behalf of Intellectual Ventures.

 Melissa Jugle and Steven Jugle participated on behalf of Defendants. Despite good faith

 efforts, the parties ended in an impasse with respect to the subject matter of this motion, other

 than as to IV’s Unopposed Costs. Defendants have indicated that they are opposed to this

 motion.



                                                       /s/ Martin J. Black
                                                       Martin J. Black




              CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

        I certify that the foregoing document and attachments thereto are authorized to be filed

 under seal pursuant to the Protective Order entered in this case.




                                                       /s/ Martin J. Black
                                                       Martin J. Black




                                                  9
